Exhibit 10.4

 

[Environmental Power Corporation Logo]  

Environmental Power Corporation

One Cate Street, 4th Floor

Portsmouth, New Hampshire 03801

Tel. (603) 431-1780

Fax (603) 431-2650

 

June 29, 2005

 

Mr. John F. O’Neill

61 Melrose Street

Melrose, MA 02176

 

Dear John:

 

I am pleased to confirm our offer to you to join Environmental Power Corporation
(“EPC”) as Chief Financial Officer commencing on July 1, 2005 (the “Start
Date”). Please be advised that this offer does not constitute a contract of
employment for any specified duration.

 

The following is an outline of the terms of your employment with EPC:

 

Title and

Responsibilities:

   You will serve as Chief Financial Officer and Treasurer of EPC. In this
capacity, you will report to EPC’s President and Chief Executive Officer. Base
Salary:    Your base salary will be $7,692.31 for each two-week pay period,
which equates to $200,000 on an annualized basis. Bonus:    You will be eligible
to participate at the same level as other executives reporting directly to the
Chief Executive Officer of EPC in any bonus plan adopted by EPC from time to
time, subject to the terms of any such plan. Equity Compensation:    Subject to
the approval of EPC’s Board of Directors and the approval of EPC’s 2005 Equity
Incentive Plan (the “2005 Plan”) by EPC’s stockholders, you will be granted a
non-qualified stock option under the 2005 Plan to purchase 150,000 shares of
EPC’s Common Stock at a price per share equal to the fair market value of a
share of EPC’s Common Stock as determined by the Board of Directors in
accordance with the terms of the 2005 Plan (the “Option”). The Option will be
vested as to 50,000 shares immediately, with the remaining 100,000 shares
vesting in two equal annual installments beginning on July 1, 2006, and will be
exercisable for a period of 10 years from the date of grant, subject to your
continued employment with EPC. In the event that your employment is terminated
without Cause (as defined below), the Option will be exercisable (to the extent
vested at the time of termination) for a period of 12 months following such
termination. Benefits:    You will be entitled to such medical, dental,
retirement, vacation and other benefits as are made available from time to time
to other similarly situated employees of EPC. In addition, you will be entitled
to a car allowance comparable to that afforded to other senior executives of
EPC. Termination:   

You will be an employee-at-will, and EPC may terminate your employment at any
time and for any reason or no reason.

 

Notwithstanding the foregoing, if EPC terminates your employment without Cause
(as defined below), you will be entitled to severance equal to 12 months of your
then-current base salary, paid in accordance with EPC’s normal payroll
practices. “Cause” shall mean willful misconduct by you or willful failure by
you to perform your responsibilities to EPC (including, without limitation,
failure to relocate as contemplated below, breach by you of any provision of any
employment, consulting, advisory, nondisclosure, non-competition or other



--------------------------------------------------------------------------------

Mr. John F. O’Neill

June 29, 2005

Page 2

 

    

similar agreement between you and EPC).

 

In addition, if your employment with EPC is terminated by EPC without Cause
within six months following a “Change-in-Control” (as defined below) and you are
not offered a comparable position with the acquiring entity or any of its
affiliates, then you will be entitled to (a) severance equal to 12 months of
your then-current base salary, paid in accordance with EPC’s normal payroll
practices and (b) the acceleration of vesting of the Option, such that the
Option will be exercisable in full. A “Change-in-Control” shall mean the sale of
all or substantially all of the capital stock, assets or business of EPC, by
merger, consolidation, sale of assets or otherwise (other than (i) than a merger
or consolidation in which all or substantially all of the individuals and
entities who were beneficial owners of the outstanding voting stock of EPC,
immediately prior to such transaction beneficially own, directly or indirectly,
more than 50% of the outstanding securities entitled to vote generally in the
election of directors of the resulting, surviving or acquiring corporation in
such transaction or (ii) a sale of any of the capital stock or assets of either
of EPC’s subsidiaries involved in the waste coal business, EPC Corporation or
Buzzard Power Corporation).

 

Any payment of severance will be conditioned upon your execution of a full
release of all claims in form and substance satisfactory to EPC.

Location of Employment:    You will initially be required to work out of EPC’s
headquarters in Portsmouth, New Hampshire. However, you acknowledge that EPC is
exploring a change in the location of EPC’s headquarters, such as New York City,
and that you will relocate to such location as EPC determines to establish such
headquarters. In the event that you are required to relocate, you will be
reimbursed for your reasonable, out-of-pocket moving expenses, upon presentation
of documentation therefor. Additional Agreements:    As a condition to your
employment, you will be required to execute the Company’s standard form of
Employee Proprietary Information and Invention Agreement, a copy of which has
been provided to you along with this letter.

 

Your signature below will indicate your acceptance of this offer of employment
on the terms set forth in this letter. Please return a signed copy to me at your
earliest convenience.

 

We look forward to working with you.

 

Very truly yours,

 

/s/ Kamlesh R. Tejwani

 

Kamlesh R. Tejwani

President and Chief Executive Officer

Environmental Power Corporation

 

ACCEPTED:

 

/s/ John F. O’Neill                                

John F. O’Neill

 

Dated: June 29, 2005